Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered May 7, 2003. The judgment convicted defendant, upon a jury verdict, of rape in the first degree (two counts) and sodomy in the first degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of two counts of rape in the first degree (Penal Law § 130.35 [1], [3]) and four counts of sodomy in the first degree (former § 130.50 [1], [3]). We reject the contention of defendant that County Court erred in refusing to suppress his statement to the police in which he admitted that he committed the crimes charged herein. The court was entitled to credit the testimony of the police witnesses, and the court’s findings of fact are entitled to great deference (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant further contends that he was denied his right to a fair trial because the court erred with respect to numerous evidentiary rulings. Defendant failed to object to most of the evidentiary rulings at issue and thus failed to preserve his contention for our review with respect to those rulings (see CPL 470.05 [2]). We decline to exercise our power to review his contention with respect to those rulings as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We conclude that defendant was not *1341deprived of a fair trial by the allegedly erroneous rulings to which he objected. Present—Pigott, Jr., P.J., Gorski, Martoche, Pine and Lawton, JJ.